UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7116


LARRY JAMES TYLER,

                Plaintiff - Appellant,

          v.

ERIC HODGES; WAYNE BYRD; BILL NETTLES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:16-cv-01151-MGL)


Submitted:   December 29, 2016            Decided:   January 9, 2017


Before TRAXLER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry James Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    James    Tyler   appeals     the   district   court’s    orders

denying his motion for the appointment of counsel, denying his

motion to amend his complaint, and accepting the recommendation

of   the    magistrate    judge   to   dismiss    without   prejudice     his

42 U.S.C.     § 1983     (2012)   complaint      pursuant    to   28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         Tyler v. Hodges, No. 4:16-cv-01151-MGL

(D.S.C. July 27 & Aug. 8, 2016).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                       2